 

 

EXHIBIT S

 

|

NOTICE OF CLAIM SUMMONS 7901053

STATE OF INDIANA In the MARION COUNTY

COUNTY OF MARION, ss: SMALL CLAIMS COURT
LAWRENCE TOWNSHIP DIVISION

MED-1 SOLUTIONS, LLC 4455 McCOY STREET

As agent for Collection for COMMUNITY HEALTH NETWORK LAWRENCE, INDIANA 46226

517 US Highway 31 N (317) 845-2369

Greenwood, IN 46142

Plaintiff, 49K03 |
¥S. i 1 Oy - ‘ s
ANN MARIE ROBBINS CAUSE NO: 4 sc J U 3 J 4 6
8118 BROOKMONT CT Unit 101 INDIANAPOLIS IN 46278

Defendant,

The said Plgintiff complains of the Defendant and says: That the Defendant is indebted to the Plaintiff in the
sum of $ k WY CO for the reason stated herein: Unpaid balance for medical services:$1499.00, a copy of
which billing statement is attached, reasonable attorney fees if awarded by court ($375.00), of which consent
form is attached hereto as Exhibits “A” and “B”’.

And hereby demands jpdgment, court costs, and all other proper reli
a L phy [LEB

 

 

JUL OT 201 Plaintiff's Attomey
317 US Highway 31 N
SMALL CLAIMS COURT Greenwood, IN 46142

LAWRENCE TOWNSHIP Diy (317) 883-5600

TO ANY CONSTABLE OF THIS USL You are hereby commanded to summon ANN MARIE
ROBBINSto appear before me incourton — Ole fat o’clock M. to answer the Plaintiff in a
trial hearing on the above claim and to make due return of this Notice of Claim.

SAL

Dated: JUL 09 2p f
Judge eee

CONSTABLES RETURN OF SERVICE OF NOTICE OF CLAM:

I certify that I have served this Notice of Claim on ANN MARIE ROBBINS

1) By reading a copy of the Notice of Claim to the Defendant, .

2) By leaving a copy of the Notice of Ciaim at , Which is the dwelling place or usual place

of abode of Defendant and by mailing a copy of the Notice of Claim to said Defendant at such address,

3) Other service or remarks:

 

 

Constable

NOTICE TO ALL PARTIES:
- You are notified that you have been sued by the person(s) named Plaintiff in the court indicated
The nature of the claim against you and the demand made against you by the Plaintiff is stated in the claim.
You may appear either in person or by attorney on the date set for trail and hearing of Plaintiff's claim.
Both the Plaintiff and the Defendant should bring to the hearing all witnesses and all documents in their possession concerning this claim.
lf the Defendant does not wish to dispute the claim of the Plaintiff he tay appear to consent lo a judgment and for the purpose of allowing the court to
establish the method by which the judgment shall be paid
Ifthe Defendant cannot appear at the time and place set in the notice he should contact the court to request that the bearing be continued to another date
ifthe Defendant fails to sppear in Court at the time set for the hearing a defautt judgment may be entered against the Defendant.
The filing of a civil claim in the Small Clams Court constitutes a waiver of trial by jury by the Plantiff.
Defendant has a right to a Jury Trial, but such right is waived unless a Jury Trial is requested within ten (10) days after receipt of this Notice of Claim

 
 

 

ACCOUNT BALANCE FOR COMMUNITY HEALTH NETWORK

ACCOUNT #:901002039586

PATIENT NAME: Aiden Russell Robbins

DATE OF SERVICE: 09/05/13

BALANCE: 582.19

RESPONSIBLE PARTY: ANN MARIE ROBBINS
8118 BROOKMONT CT Unit 101
INDIANAPOLIS IN 46278

DATE LISTED WITH MED-1: 02/19/14

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO
COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.

 
 

 

ACCOUNT BALANCE FOR COMMUNITY HEALTH NETWORK

ACCOUNT #:90100203989

PATIENT NAME: Ronan Michael Robbins

DATE OF SERVICE: 09/05/13

BALANCE: 916.81

RESPONSIBLE PARTY: ANN MARIE ROBBINS
8119 BROOKMONT CT Unit 101
INDIANAPOLIS IN 46278

DATE LISTED WITH MED-1: 02/19/14

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO
COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE.

 
 

 

 

oe ® e ® @ a

‘Te ° ee i i oy ———; ee
oA Conmunity MR# 005512873 CSN 10012815060. \

BOYA 9/5/2013 1439 :
Health Network PC: Newsom
, MD North
PATIENT CONSENT AGREEMENT OPH ATRE RY
(PAGE 1 OF 2) |
THIS PATIENT CONSENT AGREEMENT applies to services provided by Cormmunity Health Network, Inc, Community Hospital
North, Community Hospital East, Community Hospital South, Community Heart and Vascular Hospital, Community Physician
Network, Community Home Health, Community Surgery Center North, Community Surgery Center East, Community Surgery
Center South, Community Surgery Center Hamilton, Community Surgery Center Northwest, Community Endoscopy Center
Indianapolis and Community Digestive Center Anderson (each of these health care providers whether individually licensed or

Operating under the license of another hereinafter referred to collectively as “Community*). This Patient Consent Agreement
és volld for up ta one year for all physician practice and outpatient services provided by Community.
( Medical Treatment >

I request of authorize Community to provide and perform under the direction of my physician(s) and/or his/her designee
such care, procedures, services and supplies as are considered advisable for my health and wellbeing. | am aware that the
practice of medicine is not an exact science andi acknowledge that no guarantees have been made to me by my physician(s) or
Community as to the result of any treatments, examinations, procedures or other services provided by Community. | authorize
Community to dispose of any tissue, severed or amputated member, body part, or medical device removed in connection
with services provided by Community. | understand that it is the responsibility of the physician to explain to me the nature of
any diagnostic, therapeutic, medical and/or surgical procedures necessary to treat me and to explain risks and consequences
\ associated with the services, Dy,
( Patient Rights and Advance Directives )
If | am receiving hospital inpatient services, ambulatory surgical center services or home health services, | acknowledge | have

been given written materials on my patient rights and responsibilities, which include my right to an advance directive, For all

\_ other Community services, ] understand that information about advance directives Is available upon request. y

{ consent to Refease Medical Records )
| understand Community will make every effort to treat my medical record information as confidential; however, | realize
information must be shared with other providers involved in my care orin the payment of my care. Further, ! understand other
healthcare providers involved in my care will have access to my medical information. | cansent to the release of my medical
information for treatment, payment and health care operational purposes as allowed by state and federal law, including the

 

 

 

 

\_ felease of communicable disease information. y,
( tesa Relationships ‘ \
| understand my services may be provided by: (1) health care Providers who are not employees of Community but who have a

contract with Community to provide services, such as emergency physicians, anesthesiologists, radiologists, pathologists and
other independent physicians; and (2) health care providers who have no employment or other contractual relationship with
Community; and these providers may or may not participate in my insurance plan, | understand Community Is responsible for
Carrying out the instructions of such providers, but acknowledge (a) such providers are not employees or agents of Community;

and (b) Community is not responsible for the medical decisions, acts or omissions of such providers, )

(Assignment of Insurance Benefits _
l assign payment to: {1} Community; (2) health care providers who are not employees of Community, but who have a contract with
Community to provide services, such as emergency physicians, anesthesiologists, radiologists, and pathologists; and (3) health
care providers who have no employment or other.contractual relationship with Community. | understand | will receive separate
bills for services ordered or rendered by providers who are not employees of Community and who may or may not participate in
my insurance plan.

 

lunderstand Community verifies my benefits and/or bills my insurance company as a courtesy to me. | authorize Community to
release to Medicare and Its agents any information needed to determine my benefits for services received. | authorize the release
of my medical records and any other information necessary to obtain payment from Medicare, Medicaid and other payers.

 

 

\_ Continued...

14861 10-21-12 PAGE 1 OF 2 AEG Ci

 

 
 

<a

&.5! Conmunity

Health Network

PATIENT CONSENT AGREEMENT
(PAGE 2 OF 2)

a

ssignment of Insurance Benefits (Continued)

services provided by Community. This assignment does

| hereby appoint Community and its employees and a
insurance plan/HMO as allowed by Indiana State law.

{ Respansibitity for Payment
(understand that I may request and seceive an estimate

accordance with any financial arrangement mace at th

In the event | do not pay such charges when due, Ia

my cell phone number, | authorize Community or its a
Naee any amounts | owe.

{Release of Responsibility for Valuables

| understand that Community is not fiable for persona
eyeglasses, hearing aids or other proper
its premises, including wallets and purses,
\ Possessions searched by sending then home.

lt Receipt of Notice of Privacy Practices
\ ccess a Copy at www.eCommunity.com.

(| acknowledge that | have read and agree to pages
b nswered, | understand that,

       

 

“*Patient/Legal Representative Signature

| request that payment of authorized benefits from Medicare, Medicaid and other payers be made on my behalf to Community for

Further, | understand that verification of my benefits is not a quazantee the insurance company will pay those benefits and fam
responsible for ensuring that any prior authorization requited for my services is obtained in advance of treatment. In addition,
gents as my representative to file grievances and appeals for me with my

is not a guarantee; that the estimate is not binding upon Community; and that actual charges will be determined based on
the services | receive and may be more or less than the estimate. | understand that tam financially responsible for all amounts
not paid by insurance or other payers for services pravided to me by Community and | agree to pay all charges when due or in

t understand Community provides financial assistance in the form of reduced charges, payment options, and payment plans
to those who qualify. | understand f can request additional information on payment options or financial assistance if | believe |
may nat be able to pay or may not be able to pay timely.

authorize Community or its agent to access my credit report in order to collect any charges due. If! provide Community with

ty, that are lost or damaged. | know Community has the right to search anything on
for the safety and welfare of its patients and visitors. I know I can avoid having my

 

 

ee as,

@
a

coe
ROBBHy, N# 1001z8150a0

BABY BOY 4 Bs201 ee oo)
, denn ’ PC: Ni 38

 

|
|
J
\

not apply to patients with insurance that is not accepted by Community.

/
~

of anticipated charges. | understand and acknowledge that an estimate

@ time of discharge.

gree to pay costs of collection, including attorney fees and interest. |
gent to call my cell phone either manually or by auto-dialer in order to
m4
S

[ possessions including, but not limited to, money, valuables, dentures,

 

/

lacknowledge that I have received the Community Health Network Notice of Privacy Practices and understand that J can also

1 and 2 of this Patient Consent Agreement and my questions have

request a copy of this document.

ate Relationship {if not patient)

 

 

 

 

XT (if other than patignvlegal representative) Date - Relationship
(| stioa Usa

L-Withiass Signature te Time

\L

 

14561 10-23-12 PAGE 2 OF 2

OA

 
_ ee -

@ O e @ @
( ‘B

ae

im - ee :

< a # 005512875 CSN 100125) is

i mu ity wk _ ROBBINS BABY Ove “oa ta '
Jennifer 5. Hith-Bir ai MD Non

PATIENT CONSENT AGREEMENT aaa
(PAGE 1 OF 2) |

OS Se — /
THIS PATIENT CONSENT AGREEMENT applles to services provided by Community Health Network h Inc, Community Hospital
Narth, Community Hospital East, Community Hospital South, Community Heart and Vascular Hospital, Community Physician
Network, Community Home Health, Community Surgery Center North, Community Surgery Center East, Community Surgery
Center South, Community Surgery Center Hamilton, Community Surgery Center Northwest, Community Endoscopy Center
Indianapolis and Community Digestive Center Anderson (each of these health care providers whether individually licensed or
operating under the license of another hereinafter referred to collectively as Community"). This Patient Consent Agreement
is valid for up to one year for aff physician practice and outpatient services provided by Community.
(Medical Treatment “)
I request or authorize Community to provide and perform under the direction of my physician(s) and/or his/her designee
such care, procedures, services and supplies as are considered advisable for my health and wellbeing. | am aware that the
practice of medicine is not an exact science and | acknowledge that no quarantees have been made to me by my physician{s) or
Community as to the result of any treatments, examinations, procedures or other services provided by Community. | authorize
Community to dispose of any tissue, severed or amputated member, body part, or medical device removed in connection
with services provided by Community. | understand that it Is the responsibility of the physician to expiain to me the nature of
any diagnostic, therapeutic, medical and/or surgical procedures necessary to treat me and to explain risks and consequences
\ associated with the services.

 

(patient Rights and Advance Directives ; )
If lam receiving hospital inpatient services, ambulatory surgical center services or home health services, | acknowledge | have
been given written materials on my patient rights and responsibilities, which include my right to an advance directive. For all
\_other Community services, | understand that information about advance directives Is available upan request. yy,
((conrent to Release Medical Records — . >
| understand Community wilt make every effort to treat my medical record information as confidential; however, | realize
information must be shared with other providers involved in my care or in the payment of my care. Further, |l understand other
healthcare providers involved in my care will have access to my medical information. | consent to the release of my medical
information for treatment. payrnent and health care operational purposes as allowed by state and federal law, including the

 

\_ release of communicable disease information, j
( tegal Relationships |

lunderstand my services may be provided by: (1) health care providers whe are not employees of Community but who have a
contract with Carmmunity to provide services, such as emergency physicians, anesthesiologists, radiofogists, pathologists and
other independent physicians; and (2) health care providers who have no employment or other contractual relationship with
Community; and these providers may or may not participate in my insurance plan. 1 understand Community is responsible for
carrying out the instructions of such providers, but lacknowledge (a} such providers are nol employees or agents of Community;
\ and (b} Cormmunity ts not responsible for the medical decisions, acts or omissions of such providers. y,

Assignment of Insurance Benefits
tassign payment to: (1) Community; {2) health care providers who are not employees of Community, but who have a contract with
Community to provide services, such as emergency physicians, anesthesiolagists, radiologists, and pathologists; and (3) health
care providers who have no employment or other contractual relationship with Community. | understand | will receive separate
bills for services ordered or rendered by providers who are not employees of Community and who may ar may not participate in
my insyrance plan.

{ understand Community verifies my benefits and/or bitls my insurance company as a courtesy to me. | authorize Community to
selease to Medicare and its agents any information needed to determine my benefits for services received. | authorize the release
of my medical records and any other information necessary to obtain payment from Medicare, Medicaid and other payers.

\_ Continued...

14561 10-23-42 PAGE 1 OF 2 MUNN

 

 

 

 
 

apts

FS Community

Health Network

PATIENT CONSENT AGREEMENT
(PAGE 2 OF 2)

 

(assignment of Insurance Benefits (Continued)
I request that payment of authorized benefits from Medicare, Medicaid and other payers be made on my behalf to Community for
services provided by Community, This assignment does not apply to patients with insurance that is not accepted by Community.

Further, | understand that verification of my benefils is not a guarantee the insurance campany will pay those benefits and | am
sesponsible for ensuring that any prior authorization required for my services is obtained in advance of treatment. In addition,
| hereby appoint Community and its employees and agents as my representative to file grievances and appeals for me with my
Insurance plan/HMO as allowed by indiana State law.

\.
(Responsibility for Payment
lunderstand that | may request and receive an estimate of anticipated charges. | understand and acknowledge that an estimate
is not a guarantee: that the estimate is not binding upon Community; and that actual charges will be determined based on
the services I receive and may be more or less than the estimate. | understand that} am financially responsible for all amounts
Not paid by insurance or other payers for services provided to me by Community and [ agree to pay all charges when due or in
accordance with any financial arrangement made at the time of discharge.

tunderstand Community provides financial assistance in the form of reduced charges, payment options, and payment plans
to those who qualify. |understand! can request addit ionaf information on payment options or financial assistance if | believe |
may not be able to pay or may not be able to pay timely.

in the event | do not pay such charges when due, | agree to pay costs of collection, including attorney fees and interest. |
authorize Community or its agent to access my credit report in order to collect any charges due. If! provide Community with
my cell phone number, | authorize Community or its agent to call my cell phone either manually or by auto-dialer in osder to
{collet any amounts | owe. )

 

(Release of Responsibility for Valuables

lunderstand that Community is not liable for personal posses

sions including, but not limited to, money, valuables, dentures,

eyeglasses, hearing aids or other property,
its premises, including wallets and purses,

that are lost or damaged. | know Community has the right to search anything on
for the safety and wellare of Its patients and visitors. | know | can avoid having my

 

\_ Possessions searched by sending them homme. yy,
(Receipt of Notice of Privacy Practices

acknowledge that | have received the Community Health Network Notice of Privacy Practices and understand that | can also
\_ access a copy at wwew.eCommunity.com.

(acknowledge that | have read and agree ta pages 1 and 2 of this Patient Consent Agreement and my questions have

begmranswered. | an Dap request a copy of this docume
4 Tu. Sao i

 

 

 
  

 

 

*p; t/Legal Representative Signature Date Relationship (if not patient)
Si fe (i other than patient/legal representative) Date | | Relationship
itness Signature - Date Time

 

\

MUN

14561 10-23-12 PAGE 2 OF 2

 
